Citation Nr: 1448965	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-44 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to August 2003 and from July 2006 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was previously remanded in April 2013 for additional development.  In April 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a VA medical opinion.  The action specified in the April 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded this matter to obtain a VA medical opinion.  The examiner was asked to opine whether it is at least as likely as not that the Veteran's diagnosed psychiatric condition had onset in service or were caused or permanently aggravated by the Veteran's active military service, to include his deployment to Iraq.

Unfortunately, the August 2014 VA medical opinion is inadequate.  The examiner opined that there was no relationship between the Veteran's past mental condition and his active military service.  The explanation offered was that recent examinations have found that the Veteran's psychiatric condition is in remission, and he does not presently meet the DSM-IV criteria for an Axis I disability.  However, just because the Veteran's acquired psychiatric disability is currently in remission does not meet that he is not entitled to compensation for a service-connected disability.  For purposes of entitlement to VA compensation benefits, a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed a claim for an acquired psychiatric disability in October 2007.  VA outpatient treatment records show that for an approximately three year period from January 2008 through April 2011, the Veteran received treatment from VA for an acquired psychiatric disability, variously diagnosed as adjustment disorder (with mixed anxiety and depressed mood/ with mixed mood), generalized anxiety disorder, depressive disorder NOS, and rule out PTSD.  The Board assumes that the Veteran's health care providers would not have diagnosed the Veteran with an Axis I disability if he did not meet the DSM-IV criteria for such.  Accordingly, the Board finds that the Veteran suffered from an acquired psychiatric disability during at least part of the period on appeal.  At issue is whether this condition was caused by or related to his active military service.  It was this issue that the August 2014 VA examiner was supposed to address, but failed to do so.  

The Veteran is entitled to substantial compliance with the terms of the Board's Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, while the Board regrets any further delay in adjudicating the Veteran's claim, this matter must again be remanded for a new VA medical opinion to determine the etiology of the acquired psychiatric disability the Veteran was treated for from 2008 through 2011.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from a suitably qualified VA examiner.  The entire claims file (i.e., both any paper claims files and any electronic records, to include VBMS and Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

Regarding each of the Veteran's past diagnosed psychiatric conditions (VA outpatient treatment records show that for an approximately three year period from January 2008 through April 2011, the Veteran received treatment from VA for an acquired psychiatric disability, variously diagnosed as adjustment disorder (with mixed anxiety and depressed mood/ with mixed mood), generalized anxiety disorder, depressive disorder NOS, and rule out PTSD), the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by military service, to include his claimed stressors of mortar attacks and a friend's death.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

